Case 3:17-cv-01104-VLB Document 82-54 Filed 05/15/19 Page 1 of 4




                  Exhibit 55
           Case 3:17-cv-01104-VLB Document 82-54 Filed 05/15/19 Page 2 of 4




From:               Rolena Adorno [rolena.adorno@yale.edu]
Sent:               Sunday, April 19, 2015 1:40 PM
To:                 Stith, Kate
Cc:                 Jose Cabranes; Noel Valis; Roberto Gonzalez Echevarria
Subject:            Re: Three topics: No. 1 here


DEAR FRIENDS,

WITH GREAT THANKS TO KATE FOR DEVOTING TODA Y'S GORGEOUS SUNDAY MORNING TO
US AND THE AFFAIRS OF SPAN/PORT, I WILL REPLY IN ALL CAPS.

(1) ON "CONFLICT OF INTEREST": NOEL AND I WILL CONTINUE TO POLISH OUR GLOSS OF THE
APRIL 1 LETTER, TO REBUT THE RIDICULOUS CLAIMS ABOUT RA'S AND RGE'S "BIAS."
"PROFESSIONAL LIBEL," ETC., AND THEIR "COLLUSION" TO DENY TENURE TO SB BECAUSE
THEY ARE "WORRIED" THAT HER "NATIONAL AND INTERNATIONAL REPUTATION" WILL
ECLIPSE THEIRS. BECAUSE, AS YOU SAY, KATE, THE PROCESS AS INITlATED BY THEADMINS
IS NOT RATIONAL (AND, IN OUR VIEW, BECAUSE THEY SEEM SO EAGER TO GIVE CREDENCE
TO SB'S CLAIMS).

(2) ON THE ANIBAL-ANNOUNCEMENT: I HAVE DONE THIS "IN SPADES," EVEN THANKING THE
AWARD'S ANNOUNCER, AS I HAVE FORWARDED TO YOU. I SENT MY MESSAGE TO THE THREE
DEPT CONSTITUENCIES: LADDER FACULTY, GRAD STUDENTS, LECTOR FACULTY, PLUS THE
HIGHEST ADMINS. AND I HAVE EVEN RECEIVED A REPLY OF THANKS FROM PS.

(3) ON CORRECTING KEVIN POOLE'S PREMISES: I WOULD BE WILLING TO HAVE A
CONVERSATION WITH HIM, BUT I, NOW, DO NOT TRUST ANYONE, AND CERTAINLY NOT HIM.
IF I GA VE YOU A FULLER RECORD OF OUR CORRESPONDENCE OF JUNE 24, 2014, YOU WOULD
FIND THAT HE REVEALED A BIT MORE ABOUT HIMSELF, STATING: "MY FEELINGS REGARDING
THE DEPARTMENT HAVE SWUNG FROM UTMOST RESPECT TO UTTER BITTERNESS, AND
EVERYWHERE IN BETWEEN, FOR THE PAST COUPLE OF YEARS, ... THEY HAVE EVEN CAUSED
ME TO WONDER IF I WANT TO REMAIN IN ACADEMIA OR NOT".

POOR KEVIN!

HERE YOU MIGHT RIGHTLY INTUIT HOW HE RATIONALIZES HIS FAILURE (IN SCHOLARSHIP)
BY IMPLYING CORRUPTION OR ILL WILL IN THE DEPARTMENT AND THAT THIS IS BENEATH
THE DIGNITY OF HIS HIGH MORAL GROUND TO COUNTENANCE. (SAME STANCE TAKEN ON
APRIL 17, 2015). AN UTTERLY ABSURD POSITION FOR ONE WHO HAS BEEN SO PAMPERED (A
FULL YEAR OFF, THAT IS, 15 MONTHS, TO WRITE THE BOOK THAT DID NOT GET WRITTEN) BY
YALE! BUT YALE IS TO BLAME FOR HAVING GIVEN HIM THE OPPORTUNITIES FOR WHICH HE
FAILED TO DELIVER THE GOODS!

NO, IT WILL BE IMPOSSIBLE FOR ME TO SPEAK WITH HIM TO CORRECT HIS PREMISES,
BECAUSE HE HAS FALLEN IN WITH THE "FAILURE GANG" (POOLE, PLUS MOREIRA, AND SB)
FOR WHOM IT HAS BECOME ALL TOO EASY TO BLAME YALE FOR ALL THE (REPEATED)
OPPORTUNITIES THEY HAVE BEEN GIVEN --AND SQUANDERED.




                                                                               BYRNE012 528
              Case 3:17-cv-01104-VLB Document 82-54 Filed 05/15/19 Page 3 of 4


WHAT, KATE, MIGHT BE AN ALTERNATIVE PATH TO THE CORRECTION OF POOLE'S PREMISES,
TO CORRECT THE RECORD? MY RECITAL TO THE FACT FINDERS, PERHAPS, IF ASKED ABOUT
THIS INFAMOUS APRIL 16, 2015, EPISODE, SO SELF-RIGHTEOUSLY REPORTED BY POOLE?

(4) ON BROADENING THE REVIEW: I AGREE COMPLETELY WITH YOU, KATE, AND ALSO WITH
NOEL, WHO HAD ANTICIPATED THE POTENTIAL PROBLEMS. YES, RECENT PHD j     Redacted
Redacted  1--AND OTHERS--COULD WRITE TO POLAK, COOLEY, AND GENDLER, WHO ARE
CITED IN THE YDN ARTICLE AS HAVING ANNOUNCED THE REVIEW.I Redacted AND OTHERS,                         l
COULD REFER TO THAT MAR 24, 2015 YDN ARTICLE TO SAY THAT HE/THEY HAD READ THE
PIECE AND WERE NOW WRITING, WANTING TO PROVIDE HIS/THEIR VIEW TO THE AD MINS
(BECAUSE, AS YOU STATE, "A FULL DEPARTMENTAL REVIEW ... AFFECTS THE REPUTATION
OF THE DEPARTMENT AND THE VALUE AND MEANING OF HIS PH.D.")

THANK YOU, KATE, THANK YOU. MORE THAN I CAN SAY,

ROLENA


On Sun, Apr 19, 2015 at 11 :06 AM, Stith, Kate <kate.stith@yale.edu> wrote:

(1) On this topic: It is inimical and ridiculous to the concept of a university to suggest that if one has expressed a
negative view on a junior member's work, one can't participate in the tenure decision. Two points: (1) It's a catch-22, for
if the senior person never advised the junior of the shortcomings of her work, the senior person would be accused of
failure to provide feedback and of a surprise attack; (2) this makes no more sense than would asserting that a senior
person who has expressed positive views of a junior's work is likewise "conflicted". I am not sure that this allegation is
worthy of any further analysis, though Rolena is right to have prepared something further in this instance, because
nothing about the process initiated by the University is rational.

(2) On the announcement of Anibal's honor -- yes, send this on to whomever you noticed on previous honors to others.

(3) On the SB-RA-RG discussion. Yes, it would have been better if Sue had been asked to enter RG's office so that the
door could have been closed. Let me ask: might it not be important "for the record" for RA to write a short and polite
note to Kevin Poole asking to speak with him because his note appears to be premised on inaccuracies concerning who
initiated the discussion, where it occurred, and, apparently, what transpired? They are trying to create a "record" and I
think it's important that the record be corrected.

(4) Regarding the reasons for and scope of the departmental "review": I am deeply concerned that this has all the
trappings of a witch-hunt, or more precisely a witch-trap (since they appear to have already decided who the witches
are). What SB said echoes almost precisely what Emily B. said to me when I spoke with her a couple of weeks ago: It's
not iust the anonymous letter and the remarks in the YDN article; there are well-known problems in the department and
concerns that have existed for a long time; it's a "long term" set of issues. This is the "line" that the University has taken
and is no doubt seeking evidence to support. You are right that in a rational world, this would mean that the views of
past Ph.Ds. would be relevant. But beware asking for a broadening of the review, for it would also include past graduate
students who didn't get their Ph.D.s, etc. and who have sore feelings. That said, could not your former student write to
whomever was identified in the YDN article as undertaking the Review? He has knowledge regarding the accuracy or
inaccuracy of the allegations reported in the YDN. Moreover, both those allegations (including in the anonymous letter
and in the article) and the fact that the University has decided that a full departmental review is appropriate affects the
reputation of the department and the value and meaning of his Ph.D.




Kate Stith
                                                              2




                                                                                                                         BYRNE012 529
              Case 3:17-cv-01104-VLB Document 82-54 Filed 05/15/19 Page 4 of 4


         S. Foster


Yale Law School


P.O. 208215

New Haven, CT

06520-8215

         use 127 Wall St., 06511}

203/432-4835




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Sunday, April 19, 2015 7:45 AM
To: Stith, Kate; Jose Cabranes; Noel Valis; Roberto Gonzalez Echevarria
Subject: Three topics: No. 1 here



Good morning, everyone.

I have three topics to bring to your attention for consideration this Sunday morning; here is the first one.

(1) SB letter of April 1, demanding recusals of Adorno and Gonzalez Echevarria from her tenure consideration
on the criterion of" conflict of interest."

You have received that April 1 letter, and vetted my April 13 reply. (I will resend these pieces to you when we
have our analysis of the SB April 1 letter ready for your review.)

Noel and I have worked many hours to draft our analysis of the SB April 1 letter and, when it is polished, we
will send it to you. We will need your help particularly on the notion and application of the principle of
"conflict of interest."

Our or my intention is to have this analysis in hand for my meeting with the metereologists on May 4. To hand
over to them or not, as you, Kate, ultimately see fit.

On to my next email, topic No. 2.

Rolena




                                                           3




                                                                                                               BYRNE012 530
